
	

113 HR 2310 IH: Guard Units And Reservists Deserve Remembrance Act
U.S. House of Representatives
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2310
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2013
			Mr. Hanna introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to make available for purchase Department of
		  Veterans Affairs memorial headstones and markers for members of reserve
		  components who performed certain training.
	
	
		1.Short titleThis Act may be cited as the Guard
			 Units And Reservists Deserve Remembrance Act.
		2.Availability for
			 purchase of Department of Veterans Affairs memorial headstones and markers for
			 members of reserve components who performed certain trainingSection 2306 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(i)(1)The Secretary shall make
				available for purchase a memorial headstone or marker for the marked or
				unmarked grave of an individual described in paragraph (2) or for the purpose
				of commemorating such an individual whose remains are unavailable.
					(2)An individual described in this
				paragraph is an individual who—
						(A)as a member of a United States
				National Guard or Reserve component performed inactive duty training or active
				duty for training for at least 6 years but did not serve on active duty;
				and
						(B)is not otherwise ineligible for a
				memorial headstone or marker on account of the nature of the individual’s
				separation from the Armed Forces or other cause.
						(3)A headstone or marker for the grave
				of an individual may be purchased under this subsection by—
						(A)the individual;
						(B)the surviving spouse, child, sibling,
				or parent of the individual; or
						(C)an individual other than the next of
				kin, as determined by the Secretary of Veterans Affairs.
						(4)In establishing the prices of the
				headstones and markers made available for purchase under this section, the
				Secretary shall ensure the prices are sufficient to cover the costs associated
				with the production and delivery of such headstones and markers.
					(5)No person may receive any benefit under the
				laws administered by the Secretary of Veterans Affairs solely by reason of this
				subsection.
					(6)This subsection does not authorize
				any new burial benefit for any person or create any new authority for any
				individual to be buried in a national cemetery.
					(7)The Secretary shall coordinate with
				the Secretary of Defense in establishing procedures to determine whether an
				individual is an individual described in paragraph
				(2).
					.
		
